CEDARBURG, Chief Judge
(concurring):
I concur that the specification, on its face, unchallenged at trial below, and the providency inquiry establish service connection sufficient to exercise court-martial jurisdiction. The military, entrusted with weapons and materials of awesome destructive power, has an obvious interest and duty to guard against their removal into unauthorized hands. The responsibility and the authority of the military commander for shepherding these powers of destruction is obvious. Unauthorized possession of military explosives, violating the security of the safekeeping responsibilities for inherently dangerous properties, has substantial impact and adverse effect upon morale, discipline, reputation and integrity of a military base, upon its military personnel and upon the military operation and the military mission. Vindication of this peculiarly military responsibility and authority, an objective unlikely to generate complete interest and *603concern in the civil courts, has little counterpart in nonmilitary criminal law. The military has a distinctly overriding interest in the prosecution of possession, in this case, of military explosives.